SECURITIES AND EXCHANGE COMMISSION FORM SB-2/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 THE GOLF ALLIANCE CORPORATION (Exact Name of Small Business Issuer in its Charter) NEVADA 35-2302128 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 12926 Morehead Chapel Hill, North Carolina, 27517 (919) 969-2982 Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) 12926 Morehead Chapel Hill, North Carolina, 27517 (919) 969-2982 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: GREGG E. JACLIN, ESQ. ANSLOW
